Citation Nr: 0904314	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
peripheral vascular disease of the left lower extremity, 
rated as 60 percent disabling, prior to December 22, 2004, 
and as 20 percent disabling therefrom.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease of the right lower 
extremity.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

4.  Entitlement to service connection for glaucoma claimed as 
secondary to diabetes mellitus.  

5.  Entitlement to service connection for chloracne claimed 
as secondary to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968 and from January 1969 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to service connection for chloracne 
claimed as secondary to herbicide exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  Prior to December 22, 2004, peripheral vascular disease 
of the left lower extremity was manifested by an ankle 
brachial index of greater than .5, with no evidence of 
ulceration.  

2.  From December 22, 2004, peripheral vascular disease of 
the left lower extremity is manifested by an ankle brachial 
index value of no less than .93, with no claudicating and 
with normal arterial flow.

3.  Peripheral vascular disease of the right lower extremity 
is manifested by normal arterial flow and an ankle brachial 
index value of no less than .80.  

4.  Throughout the rating period on appeal, the veteran's 
diabetes mellitus requires insulin and a restricted diet, but 
no regulation of activities.

5.  Glaucoma has not been shown to be proximately due to or 
the result of the veteran's service-connected diabetes 
mellitus, did not manifest during active service and is not 
causally related to such active service.
 

CONCLUSIONS OF LAW

1.  Prior to December 22, 2004, the criteria for an initial 
rating in excess of 60 percent for peripheral vascular 
disease of left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.104, Diagnostic 
Code 7114 (2007).

2.  From December 22, 2004, the criteria for an initial 
rating in excess of 20 percent for peripheral vascular 
disease of left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.104, Diagnostic 
Code 7114 (2007).

3.  The criteria for an initial rating in excess of 20 
percent for peripheral vascular disease of right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).

4.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007). 

5.  Glaucoma was not incurred in or aggravated by active 
service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with VCAA notice for his claims for service 
connection for diabetes and glaucoma claimed as secondary to 
diabetes mellitus by letter dated in March 2004.  Notice 
regarding the claims for service connection for peripheral 
vascular disease left and right lower extremities was given 
in a letter dated in January 2005.  While the letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, 
they did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
veteran was provided with notice of the latter two elements 
in June 2006.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

Regarding the veteran's claims for an increased evaluation 
for peripheral vascular disease left and right lower 
extremity, and diabetes mellitus the veteran is challenging 
the disability evaluation assigned following the grant of 
service connection.  In Dingess, the U.S. Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

					Analysis 

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  

Evaluation of peripheral vascular disease, left lower 
extremity

For the period prior to December 22, 2004, the veteran is 
assigned a 60 percent evaluation for his peripheral vascular 
disease of the left lower extremity pursuant to 
Diagnostic Code 7114, which addresses arteriosclerosis 
obliterans.  Under that Diagnostic Code, claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  38 C.F.R. § 4.104, Diagnostic 
Code 7114.  A 60 percent rating requires claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  Id.  A 100 percent 
rating is warranted for ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.  Id.  

The notes associated with this Diagnostic Code are set out as 
follows: 

NOTE (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure. The normal index is 1.0 or greater. 

NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. 

NOTE (3): These evaluations are for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25) using 
the bilateral factor (§ 4.26), if applicable.

Again, to be entitled to the next-higher 100 percent rating 
during the period prior to December 22, 2004, the evidence 
must show ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.

In the present case, a September 2004 VA compensation and 
pension examination noted that the veteran had a history of 
vascular disease involving his left leg with claudication in 
the left calf occurring after walking 1 mile, which was 
relieved with rest.  It was noted that the veteran was able 
to walk 1 mile at 2 miles per hour before developing pain in 
his calf and that the veteran did not have pain on rest.  
Objectively, temperatures were cooler in the left foot.  
Additionally, left foot pulses were absent and left popliteal 
fossa was without ulceration.  

A September 2004 private radiology report noted ankle 
brachial index values at the posterior tibial and dorsalis on 
the left measured .55 and .56, respectively.  A November 2004 
examination revealed a left ankle brachial index of .58, 
within moderate to severe claudification range.  In December 
2004, the veteran had left superficial femoral artery 
occlusion.  

Based on the competent evidence, as detailed in pertinent 
part above, there is no support for assignment of the next-
higher 100 percent rating under Diagnostic Code 7114 for left 
leg peripheral vascular disease during the period in 
question.  Again, to warrant a higher evaluation the evidence 
must show ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  The 
evidence here shows that during this period there was no pain 
on rest, ulceration or ankle brachial index below 0.4.  
Therefore, the Board finds that the criteria for an 
evaluation higher than 60 percent disabling for peripheral 
vascular disease, left lower extremity, prior to December 22, 
2004, have not been met.  Moreover, there are no alternate 
Code sections under which the veteran's peripheral vascular 
disease could be rated.  

The Board will next consider the period beginning December 
22, 2004, from which point a 20 percent evaluation is in 
effect for the veteran's left leg peripheral vascular 
disease.  

Again, to be entitled to the next-higher 40 percent 
evaluation under 
Diagnostic Code 7114, the evidence must demonstrate 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  

An October 2005 compensation and pension examination showed 
that the veteran underwent left superficial femoral 
revascularization in December 2004.  Since that procedure, he 
no longer had claudification in the left leg.  Objectively, 
the feet/legs were symmetric in appearance.  There was an 
absence of hair on the feet and toes and lower legs.  The 
skin was intact and mostly supple.  There was very mild 
shininess to the skin and temperature was warm.  Cap refill 
was good, and there was no pallor with elevation, and no 
ischemic or ulcerative lesions.  The left leg brachial index 
was .96.  

Upon subsequent VA examination in October 2006, the veteran 
reported an increase in the heavy feeling in his right leg 
with walking as little as 25 yards.  The veteran reported 
when that occurs he stops and elevates the extremity to 
relieve the symptoms.  He denied symptoms in his left leg 
since the stents were placed in December 2004.  No pain on 
rest was noted.  It was also noted that, absent pedal pulses, 
temperature and color were normal and there were no trophic 
changes or ulcers.  The examination revealed ankle brachial 
index values of .96 for the left leg.  
A November 2006 examination revealed an ankle brachial index 
value of .93 for the left foot.  The examination also noted 
that both legs appear to have normal arterial flow.  

Based on the foregoing evidence, there is no support for 
assignment of the next-higher 40 percent rating under 
Diagnostic Code 7114 for left leg peripheral vascular disease 
during the period in question.  To warrant a higher 
evaluation the evidence must show claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  
Examinations revealed that there was no claudication in the 
left leg.  The examinations also revealed no trophic changes 
and at worst, a left ankle brachial index of .93.  These 
findings justify no more than a 20 percent disability rating.  

Evaluation of peripheral vascular disease, right lower 
extremity

Throughout the rating period on appeal, the veteran's 
peripheral vascular disease of the right lower extremity has 
been assigned a 20 percent rating under Diagnostic Code 7114.  
As previously discussed, the next-higher 40 percent rating is 
warranted where the evidence shows claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.

In the present case, an October 2005 VA examination showed 
that the feet/legs were symmetric in appearance.  There was 
an absence of hair on the feet and toes and lower legs.  The 
skin was intact and mostly supple.  There was very mild 
shininess to the skin and temperature was warm.  Cap refill 
was good, and there was no pallor with elevation, and no 
ischemic or ulcerative lesions.  Claudication developed in 
the right leg after walking 3/4 of a mile, and there was no 
pain at rest.  The right leg brachial index was .80.

In a subsequent October 2006 VA examination, the veteran 
reported an increase in the heavy feeling in his right leg 
with walking as little as 25 yards.  The veteran reported 
when that occurs he stops and elevates the extremity to 
relieve the symptoms.  No pain on rest was noted.  It was 
also noted that pedal pulses were absent, temperature and 
color were normal and there were no trophic changes or 
ulcers.  The examination revealed ankle brachial index values 
of .80 for the right leg.  

A November 2006 examination revealed ankle brachial index 
values of .93 for the right leg.  The examination also noted 
that both legs appeared to have normal arterial flow.  

An increased evaluation for peripheral vascular disease of 
the right lower extremity is not warranted.  Again, to 
warrant the next-higher 40 percent rating, the evidence must 
show claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  Here, the veteran complained of 
claudication type discomfort in the right distal thigh and 
calf, which he described as a dead heavy feeling and resolved 
on rest.  However, he reported the feeling occurred when 
walking 3/4 of a mile.  The examinations also revealed no 
trophic changes and at worst, a right ankle brachial index of 
.80.  These findings justify no more than a 20 percent 
disability rating.  

Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.  

The veteran contends that his service connected diabetes 
mellitus is more severe than evaluated.  After having 
carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 20 percent.

The veteran's service-connected diabetes mellitus has been 
rated pursuant to Diagnostic Code 7913.  Under that Code 
section, a 20 percent rating is warranted for diabetes 
requiring insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet; a 40 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities; a 60 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes  requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous  occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. § 
4.119,  Diagnostic Code 7913. 

The veteran's October 2005 VA compensation examination showed 
that his disability rarely involved ketoacidosis or 
hypoglycemic reactions.  It was noted that when this did 
occur, the symptoms were mild and were relieved with oral 
intake.  It had been months since it occurred.  It was also 
noted that the veteran had not been hospitalized for 
ketoacidosis or hypoglycemic reactions.  The examination 
noted that the veteran was on a restricted diet and that he 
did not have any restriction of activities on account of the 
diabetes.  The veteran's treatment required insulin to 
control his diabetes.  

To warrant a higher evaluation the veteran must show that his 
diabetes requires insulin, restricted diet and regulation of 
activities.  There is no persuasive evidence, however, that 
shows the veteran's activities are restricted due to his 
diabetes mellitus.  The October 2005 examiner noted that the 
veteran was not restricted from activities on account of his 
diabetes.  

The Board acknowledges the veteran's September 2006 testimony 
provided at an RO hearing, in which he stated that his 
diabetes prevented him from performing activities such as 
mowing his lawn and washing his car.  He claimed that a 
private physician, Dr. M., restricted his activities and that 
it was part of his VA record.  However, despite such 
assertions, no competent evidence reveals any regulation of 
activities due to diabetes mellitus.  It is noted that the 
file does contain records from Dr. M., but that these fail to 
reflect any regulation of activities due to diabetes 
mellitus.  Therefore, an evaluation higher than 20 percent 
disabling for diabetes mellitus is not warranted.  

The Board finds that the veteran has been properly rated for 
his diabetes mellitus and there is no basis for assigning a 
disability rating in excess of 20 percent.  The Board again 
emphasizes that, although the veteran requires insulin and is 
on a restricted diet, he has not been advised to limit his 
activities due to the diabetes.  As such, the veteran meets 
only the criteria for a 20 percent rating under 38 C.F.R. § 
4.119, DC 7913.  In the absence of evidence of insulin, 
restricted diet, and regulation of activities, there is no 
basis for disability rating in excess of 20 percent. 

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the  
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the  
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for glaucoma on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is thus not for application in 
the present claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for glaucoma claimed as 
secondary to diabetes mellitus.  

The veteran is seeking service connection for glaucoma 
claimed as secondary to diabetes mellitus.  The Board notes 
that the veteran is service connected for diabetes mellitus.  
After careful review of the record, the Board finds that the 
competent evidence fails to demonstrate that the veteran's 
glaucoma is proximately due to or the result of the service-
connected diabetes mellitus.

Although eye treatment is first seen after service, in 1994, 
a diagnosis of glaucoma was not noted until December 1999.  
An October 2000 clinical record also noted a history of 
glaucoma.  In an August 2004 VA compensation and pension 
examination the diagnosis of glaucoma, ou, diabetes, no 
retinopathy, was given.  The examiner noted that although 
there is a larger percentage of diabetics that have glaucoma 
than the general population at large, a casual relationship 
from diabetes to glaucoma has not been proven without 
significant retinopathy.  Thus, the examiner opined that it 
is unlikely that the veteran's glaucoma is caused by his 
diabetes.  

In a September 2004 mental disorder examination a history of 
glaucoma secondary to diabetes was noted.  However, a 
separate examination specifically addressing diabetes did not 
list glaucoma as a related complication.  Rather, only 
peripheral vascular disease was identified as a complication 
of diabetes.  

The Board finds that there is no persuasive evidence showing 
that the claimed glaucoma had its onset in service.  In fact, 
at his December 1986 separation examination, the veteran 
denied eye trouble and the eyes were reported as normal.  
Moreover, there is no support for a grant of service 
connection on a secondary basis.  In this regard, the Board 
recognizes that a history of glaucoma secondary to diabetes 
was noted in the September 2004 examination.  However, the 
notation does not appear to be based on medical observation 
and was not accompanied by any rationale or explanation.  The 
Board finds that the more probative evidence shows that the 
veteran's current glaucoma was not manifest during service or 
is related to his service connected diabetes.  Again, the 
August 2004 VA examiner opined that it was unlikely that the 
veteran's glaucoma was caused by his diabetes.  The 
examiner's opinion was predicated on the absence of 
retinopathy, as the examiner explained that a casual 
relationship between diabetes to glaucoma has not been proven 
without significant retinopathy.  The Board has placed 
greater probative on the August 2004 VA examiner's opinion as 
it was accompanied by a clear rationale consistent with the 
evidence of record.  

Although the veteran has submitted statements from L.C and 
C.D to support his claim for service connection.  Such 
statements contain only generalities and statistics about 
diabetes mellitus, and do not address the veteran's specific 
medical history.  As such, these statements are not 
sufficiently conclusive to satisfy the nexus element of the 
claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board has considered the various statements made by the 
veteran which link his current glaucoma to his service-
connected diabetes mellitus.  However, the Board again notes 
that the veteran's service medical records are devoid of any 
complaints, diagnoses or treatment for glaucoma and the VA 
examiner opined that is unlikely that the veteran's glaucoma 
is caused by his diabetes.  The preponderance of the evidence 
is against the claim for service connection for glaucoma.  
Accordingly, service connection is denied on a direct and 
secondary basis.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).  


ORDER

An initial evaluation for peripheral vascular disease of the 
left lower extremity, evaluated as 60 percent disabling prior 
to December 22, 2004, and as 20 percent disabling therefrom, 
is denied.  

An initial evaluation in excess of 20 percent disabling for 
peripheral vascular disease of the right lower extremity is 
denied.  

An initial evaluation in excess of 20 percent disabling for 
diabetes mellitus is denied.    

Service connection for glaucoma is denied.  




REMAND

The veteran served in Vietnam.  The veteran's service medical 
records show that the veteran was treated for skin lesions.  
Specifically, in February 1970, the veteran was treated for a 
growth on the left lower eyelid.  In December 1974, skin 
infection was noted on two separate visits.  Lesions were 
noted on the elbows and the groin and legs.  In February 
1982, the veteran complained of and was treated for a lesion 
on the right knee.  The veteran was also treated for lesions 
in March 1986.  

Post service medical records show that in an Agent Orange 
examination conducted in August 2004, the veteran was 
diagnosed with chloracne.  The veteran is seeking service 
connection for chloracne claimed as secondary to herbicide 
exposure.
Although an Agent Orange examination has been conducted, a VA 
examination for compensation and pension purposes has not 
been conducted.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims stated that the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service.  The types of evidence that demonstrate an 
"indication" include credible evidence of continuing 
symptoms, such as pain or other symptoms capable of lay 
observation.  McLendon, supra.; see also Duenas v. Principi, 
18 Vet. App. 512 (2004) (The Court held that an examination 
must be conducted where the record before the Secretary (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of disease and (2) indicates that those 
symptoms may be associated with his active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examinations to ascertain 
(a) whether he has a skin disability; (b) 
whether any currently shown skin disorder 
is attributable to service.  The examiner 
should state for the record whether any 
currently shown skin disability is likely, 
as likely as not, or not likely related to 
service, to include the in-service skin 
manifestations.  If there is no 
relationship to the in-service 
manifestations, that fact must be noted in 
the report.  

Additionally, if a diagnosis of chloracne 
is established, the examiner should 
express whether it is at least as likely 
as not that any skin symptoms manifested 
within one year of the veteran's discharge 
(between February 1987 and February 1988) 
are consistent with chloracne, and if so, 
whether such symptoms, as noted in 1987-
1988 were compensably disabling.  (It is 
noted that there were no rating criteria 
for chloracne in 1987, but the current 
criteria associated with a compensable 
rating include deep acne, defined as deep 
inflamed nodules and pus-filled cysts, 
affecting less than 40 percent of the face 
and neck, or deep acne other than on the 
face and neck.)  The claims folder should 
be made available to the examiner for 
review.  A complete rationale for all 
opinions should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


